Citation Nr: 1637926	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  09-14 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease with limitation of flexion.

2.  Entitlement to an initial compensable rating for left knee degenerative joint disease with limitation of extension.

3.  Entitlement to an initial rating in excess of 10 percent for left knee instability.

4.  Entitlement to an initial compensable rating for a left knee meniscal disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied a disability rating in excess of 10 percent for left knee degenerative joint disease.  Jurisdiction of the Veteran's claim was subsequently transferred to the RO in Reno, Nevada.  The Board remanded the appeal in October 2012 for further development.

In a decision dated in November 2014, the Board denied entitlement to a rating en excess of 10 percent for left knee degenerative joint disease with limitation of motion.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court) which, in November 2015, on the basis of a Joint Motion for Remand (JMR), vacated the denial and remanded the matter to the Board for further action.  In the JMR, the parties (the Veteran and the VA Secretary) also determined that the ratings for other left knee disabilities, namely, left knee instability and a left knee meniscal tear, were also part of the appeal.

The Board remanded the appeal in March 2016.  Subsequently, in a May 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for limitation of extension of the left knee, and assigned a noncompensable rating; the rating decision specifically stated that this issue was part of the appeal, and the Board agrees that it is correctly included within the panoply of ratings for the left knee currently before the Board.  

In May 2011, the Veteran appeared at a hearing before a Veterans Law Judge who is no longer employed at the Board, and a transcript of this hearing is of record.  In December 2015, the Board sent the Veteran a letter asking him if he wished to have another Board hearing in this matter and informing him that if he did not respond within 60 days, the Board would assume he did not want another hearing.  As the Veteran did not respond, subsequent appellate action has proceeded accordingly.

The issue of entitlement to increased ratings for right knee disabilities was raised by the Veteran in a May 27, 2016, statement received June 2, 2016.  This has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Issue Clarification

As a threshold matter, the Board believes that some clarification of the issues is needed.  Originally, in a December 1985 rating decision, service connection for bilateral chondromalacia patella was granted, and assigned a noncompensable rating.  A claim for an increased rating was received in December 2004, and based on findings of degenerative joint disease, the Veteran was assigned separate ratings of 10 percent for degenerative joint disease of the right and left knees, effective in December 2004.  The assigned hyphenated Diagnostic Code was 5010-5257.  Subsequently, in December 2006, the Veteran filed a claim for an increased rating for the left knee disability, and the current appeal ensues from the RO's June 2007 denial of that claim.

In the course of appellate development, additions and changes were made to the Veteran's left knee disability picture, as characterized for rating purposes, by the AOJ, the Board, and the Court.  However, as the disability picture currently stands, the issues are neither clear nor consistent.  Specifically, the November 2015 JMR directed that the issues of the ratings for service-connected left knee (1) degenerative joint disease with limitation of motion, (2) instability, and a (3) meniscal tear were on appeal, and must be addressed.  The March 2016 Board remand identified the issues as comprising the ratings assigned for left knee (1) degenerative joint disease, (2) instability and (3) meniscal tear.  

In the May 2016 SSOC, the issues were identified as involving left knee (1) left knee degenerative joint disease with nondisplaced medial meniscus tear with residual scarring, (2) left knee instability, and (3) left knee meniscal tear.  As can be seen, the meniscal tear was included twice.  

Moreover, the May 2016 Rating Decision Code Sheet, which contains the official descriptions of the service-connected disabilities, including the Diagnostic Codes, ratings, and effective dates, separately lists only two of the conditions.  This, and not the SSOC characterization, is how the disabilities will be identified in subsequent rating decisions.  As such, it is essential that they be correctly described.  The identified service-connected left knee disabilities were described as "left knee degenerative joint disease with nondisplaced medial meniscus tear with residual scarring," rated 10 percent disabling, under Diagnostic Code 5260; and "instability of nondisplaced medial meniscus tear, left knee associated with left knee degenerative joint disease with nondisplaced medial meniscus tear with residual scarring," rated 10 percent disabling under Diagnostic Code 5257.  To say the least, this is confusing.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Here, in essence, three separate service-connected left knee disabilities were identified by the Court:  degenerative joint disease, instability, and a torn medial meniscus.  This characterization of these as three separate issues on appeal is binding on the Board and the AOJ.  

Regarding degenerative joint disease, in general, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of flexion of the knee is rated under Diagnostic Code 5260, while limitation of extension is rated under Diagnostic Code 5261.  Separate ratings may be awarded for limitation of flexion and limitation of extension.  VAOPGCPREC 9-2004.  Indeed, the AOJ, in the May 2016 rating decision, also granted service connection separately for limitation of extension, and assigned a noncompensable rating; as noted above, this is part of the appeal.  This disability has been identified as "loss of extension, left knee associated with left knee degenerative joint disease with nondisplaced medial meniscus tear with residual scarring."

Because these two rated disabilities for degenerative joint disease are rated based on limitation of motion, for clarity and accuracy, the disabilities should be characterized as follows:

Degenerative joint disease of the left knee with limitation of flexion; Diagnostic Code 5003-5260;

Degenerative joint disease of the left knee with limitation of extension; Diagnostic Code 5003-5261.

See 38 C.F.R. § 4.27 for explanation of the hyphenated diagnostic codes.  

The second disability, instability, must be separated from the meniscus disability, because meniscus disabilities have their own diagnostic codes, specifically, Diagnostic Codes 5258 and 5259, pertaining to dislocation of semilunar cartilage and removal of semilunar cartilage, respectively.  In this regard, both the medial and lateral menisci of the knees are alternatively referred to as "semilunar cartilage."  Dorland's Illustrated Medical Dictionary 299 (32nd Ed. 2012).  Because of this, it cannot be assumed that any instability in the knee is due to a meniscus disability, as instability has a separate Diagnostic Code, 5257.  Indeed, an MRI of the left knee in November 2012 disclosed both a chronic, complete tear of the anterior cruciate ligament (ACL), and a severely macerated medial meniscus.  Unlike the meniscus conditions, a torn ACL does not have a separate Diagnostic Code, and, hence, must be rated by analogy.  See 38 C.F.R. § 4.20.  Subject to clarification by a medical professional, it appears that the instability should be rated as a symptom of the chronic torn ACL.  

Finally, for purposes of this decision, the Board has characterized the disability described as "torn meniscus" as a "meniscus disability," because according to the April 2016 VA examination, after an earlier MRI disclosed a torn meniscus, the Veteran subsequently underwent a meniscectomy in 2007.  However, the later MRI in November 2012 disclosed a severely macerated meniscus.  Therefore, the appropriate Diagnostic Code for the meniscus disability depends on the examination findings.  In addition, the "residual scarring" should most likely be associated with the meniscal condition, if not rated separately, unless it is determined that the scarring is due to a cause other than the meniscectomy.  

"Correia" Compliance

In July 2016, subsequent to the completion of the March 2016 Board remand development, the Court issued a precedent decision that renders the VA examination performed in April 2016 inadequate.  The Court's decision addressed the interpretation of the final sentence of 38 C.F.R. § 4.59, which reads as follows:  "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court held that the actions advised in this sentence were mandatory.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court also held that whether all of the range of motion testing described in 38 C.F.R. § 4.59 must be conducted in a specific case is a medical determination.  Id.  However, in cases such as this, where there are disabilities in both knees, it is not possible to test the opposite undamaged joint.  Id., fn 7.   The Court also indicated that if the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in a specific case, "he or she should clearly explain why that is so."  

In this case, the examination did not address passive range of motion.  Therefore, a new examination must be obtained that includes the required elements.  

In a statement dated in May 2016, the Veteran requested that new MRI and X-ray images be obtained, as the previous studies were 2 years old.  However, whether more recent tests are required is a medical determination, and, therefore, the Board finds that it is more appropriately left to the examiner's discretion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the manifestations and severity of the Veteran's service-connected left knee disabilities.  In particular, the examination must include tests of the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  (Findings of the opposite (right) knee are not required as that knee is also damaged.)  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  In addition, the necessary findings to evaluate functional loss during flare-ups must be included as well.  

Because numerous service-connected diagnosed conditions of the left knee must be evaluated separately, the examiner should identify, to the extent possible, the condition responsible for the various symptoms.  Specifically:

Degenerative joint disease-findings must include all of the above-described findings for both flexion and extension of the knee, as well as functional loss pursuant to Mitchell and Deluca.  

Instability-in addition to findings pertaining to instability, the RO should ascertain the cause, i.e., whether instability is at least as likely as not due to the chronic torn ACL noted on an MRI in November 2012. 

Meniscus disability-the examiner should ascertain whether the Veteran's meniscus disability is more appropriately characterized as "removal of semilunar cartilage," or "dislocation of semilunar cartilage," and the symptoms associated with the condition should be described.  In addition, the examiner should state whether the "residual scarring" is associated with the prior meniscectomy.

The Veteran's electronic claims file must be available to the examiner in conjunction with the examination.  Any necessary studies, to include X-rays or an MRI, if indicated, should be obtained and reviewed prior to the final report.  If the examiner is unable to conduct or obtain any indicated testing, to include the complete range of motion testing described above, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination report must include a complete rationale for all opinions expressed.

3.  Then, the AOJ must review the examination report to ensure it is adequate, and complies with the above request, as well as the requirements set forth in the recent decision Correia, supra, i.e., that the left knee joint be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examination report must be returned to the medical center for full compliance if it is deficient.  

4.  After completion of the requested development, the case should be reviewed by the AOJ.  Specifically, the AOJ should address the following issues:

(1) Rating higher than 10 percent for DJD of the left knee with limitation of flexion (DC 5003-5260);

(2) Compensable rating for DJD of the left knee with limitation of extension (DC 5003-5261);

(3) Rating higher than 10 percent for instability of the left knee (DC 5257), to include whether it is associated with a torn ACL; 

(4) Compensable rating for a left meniscal disability, to include clarification as to whether it should be rated based on removal (DC 5258) or dislocation (DC 5259), and whether the "residual scarring" is associated with the prior meniscectomy.  

For explanation of these issues, see the "Issues Clarification" section in the narrative portion above.  

The listing of the service-connected left knee disabilities and diagnostic codes on the Rating Code Sheet MUST be revised to reflect the above characterization of the issues, unless the AOJ finds that such characterization is not appropriate, based on references to specific medical findings.  See the "Issues Clarification" section above for more explanation if needed.

5.  If the decision as to any issue remains less than a complete grant of the benefit sought, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




